Citation Nr: 0916010	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2005, the Veteran filed a 
timely notice of disagreement; he requested review by a 
decision review officer (DRO).  A DRO conducted a de novo 
review of the claim and rendered a decision in a September 
2006 statement of the case (SOC).  The Veteran perfected his 
appeal in September 2006 with the timely submission of a 
substantive appeal [VA form 9].  


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a right 
wrist fracture to include carpal tunnel syndrome, evaluated 
30 percent disabling; residuals of an Achilles tendon injury 
of the right foot with limitation of ankle motion, evaluated 
20 percent; bilateral hearing loss and tinnitus, both 
evaluated 10 percent disabling; and residuals of a fracture 
of the left thumb, evaluated as noncompensably (zero percent) 
disabling.   The combined disability rating is 60 percent.

2.  The medical and other evidence of record does not support 
the conclusion that the Veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of 
clarity, the Board will discuss certain preliminary matters.  
The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for TDIU in a letter dated May 19, 2005, 
including what the evidence must show in order to support a 
TDIU claim.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2005 letter.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  The 
Veteran was also notified that a VA examination would be 
scheduled if necessary to make a decision on his claim.  
With respect to private treatment records, the VCAA letters 
informed the Veteran that VA would request such records, if 
the Veteran completed and returned the attached VA Form 21-
4142, Authorization and Consent to Release Information.  

The May 2005 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The May 2005 VCAA letter also informed the Veteran as 
follows:  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided Dingess notice in a VCAA letter from 
the RO dated March 20, 2006.  The letter detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

As this is a claim for TDIU, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the Veteran's service, are not at issue.  Concerning 
element (4), degree of disability, the Veteran received 
specific notice as to that issue in the March 2006 letter.  
The remaining issue, element (5), effective date, is rendered 
moot by the denial of this claim by the RO.  Further, since 
the Board is also denying the TDIU claim, the element remains 
moot.

Moreover, there is no timing problem as to Dingess notice 
since the Veteran's claim was re-adjudicated in a SOC dated 
September 2006, following the issuance of the March 2006 VCAA 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has retained the services of a 
representative and has personally submitted evidence and 
argument in support of his claim.  Because there is no 
indication that there exists any additional evidence that 
could be obtained which would have an effect on the outcome 
of this case, further VCAA notice is not necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his TDIU claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
Veteran's service medical records, the Veteran's statements, 
Social Security Administration records and VA treatment 
records.  The Veteran has also been afforded several VA 
examinations, including the most recent examination in August 
2006.  The examination reports reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted medical examinations, and 
rendered appropriate diagnoses and opinions. 

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See 38 C.F.R. § 3.103 (2008).  The Veteran 
has retained the services of a representative and has been 
accorded the opportunity to present evidence and argument in 
support of his claim.  He declined the opportunity to testify 
at a personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.  See Moore, 1 Vet. App. at 
359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a Veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2008).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Analysis

The Veteran is seeking entitlement to TDIU.  Essentially, he 
contends that his service-connected disabilities have 
rendered him unemployable.  

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.  
For the reasons set out immediately below, the Board has 
determined that the Veteran has not met the criteria for TDIU 
on either a schedular or an extraschedular basis.

Schedular basis

The Veteran's current service-connected disabilities are as 
follows:  residuals of a right wrist fracture to include 
carpal tunnel syndrome, evaluated as 30 percent disabling; 
residuals of an Achilles tendon injury of the right foot with 
limitation of ankle motion, evaluated as 20 percent; 
bilateral hearing loss and tinnitus, both evaluated as 10 
percent; and residuals of a fracture of the left thumb, 
evaluated as noncompensably (zero percent) disabling. 

Applying the method set out at 38 C.F.R. § 4.25(a), the 
combined disability rating for the Veteran is 60 percent.  
See 38 C.F.R. § 4.25, Table I (2008).

The Veteran's combined disability rating is less than 70 
percent.  Accordingly, for the Veteran to meet the criteria 
for TDIU on a schedular basis, the Veteran's service-
connected disabilities, which have a combined disability 
rating of 60 percent, must be considered a single disability 
as either (1) disabilities of one or both upper extremities, 
or of one or both lower extremities, including the bilateral 
factor, if applicable, (2) disabilities resulting from common 
etiology or a single accident, (3) disabilities affecting a 
single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.

The Veteran claims that all of his service-connected 
disabilities should be considered a single disability because 
all of his service-connected disabilities arose from the same 
in-service injury and were caused " . . . at the same 
time."  See e.g., the Veteran's September 2005 NOD and 
September 2006 VA Form 9.  However, a review of the claims 
folder reflects otherwise.  

The Board notes that the Veteran's service medical records 
reflect that the Veteran injured his wrist while playing 
football; he received treatment for this injury in March 
1961, April 1962 and May 1962.  X-rays taken in May 1962 
reflect a transverse fracture of the ulnar styloid process 
without displacement or angulation.  

Concerning the Veteran's service-connected Achilles tendon 
disability, the service medical records reflect that the 
Veteran injured his ankle and Achilles tendon while playing 
football and received treatment in April 1963, May 1963 and 
June 1963.  

Thus, the wrist and Achilles tendon injuries occurred at 
different times.  
The Veteran himself reported that his wrist injury occurred 
in 1961 or 1962 and his Achilles tendon injury occurred in 
1963.  See a March 2003 VA compensation and pension (C & P) 
examination report.  Although both injuries occurred while 
the Veteran was playing football, the board does not view 
this as a "common etiology"; rather, there were different 
injuries to different parts of his body at different times.
 
Concerning the Veteran's service-connected bilateral hearing 
loss and tinnitus, the Board notes that the Veteran reported 
that his bilateral hearing loss and tinnitus was the result 
of noise exposure in service, particularly noise from 
artillery and weapons.  See March 2005 and August 2006 VA C & 
P Audiological examination reports.  

In light of above evidence, the Board finds that the 
Veteran's service-connected disabilities are not the result 
of a common etiology or a single accident, as claimed by the 
Veteran.  As evidenced above, the injuries did not occur at 
the same time, as claimed by the Veteran.  Accordingly, the 
Veteran's service-connected disabilities cannot be considered 
to be a single disability rated at 60 percent disabling for 
the purposes of 38 C.F.R. § 4.16(a).  

The Veteran's service-connected right wrist and right 
Achilles tendon disabilities may be combined, because both 
disabilities affect a single body system [orthopedic].  
Applying the method set out at 38 C.F.R. § 4.25(a), the 
combined disability rating for the Veteran based on the 
separate 30 percent and 20 percent ratings is 44 percent, 
which is then rounded down to 40 percent.  See 38 C.F.R. § 
4.25, 
Table I.  Therefore, for the purposes of consideration of 
38 C.F.R. § 4.16(a) a 40 percent disability rating exist 
based on the combination of the right wrist and right 
Achilles tendon disabilities.  However, under 38 C.F.R. 
§ 4.16(a) there still must be a combined disability rating of 
70 percent.  Such is not the case here, since the combined 
rating is only 60 percent.  

In short, for reasons explained above 38 C.F.R. § 4.16(a) is 
not for application in this case.  Accordingly, the claim 
must be considered on an extraschedular basis.  

Extraschedular basis

In this case, the RO has considered and rejected referral of 
the Veteran's TDIU claim to appropriate authority for 
consideration on an extraschedular basis under 
38 C.F.R. § 4.16(b).  The Board will consider such referral 
on a de novo basis.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2008).

For a Veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside of the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating itself is not 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, and not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Veteran is sixty-six years old.  He has been retired 
since March 1992.  It appears that the Veteran's retirement 
was due to a myocardial infarction and resulting coronary 
bypass surgery.  The Veteran currently receives disability 
retirement benefits.  See the Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
April 2005.  

The recent medical evidence indicates that the Veteran is 
currently unemployable due to a variety of significant non-
service-connected physical disabilities.  These  include 
coronary artery disease (CAD), chronic obstructive pulmonary 
disease (COPD), hypertension, myocardial infarction, coronary 
bypass surgery, hypercholesterolemia and cardiomegaly.  As 
has been discussed above, in evaluating the claim for TDIU, 
the question before the Board is whether the service-
connected disabilities alone render the Veteran unable to 
follow substantially gainful employment.  In this case, there 
is no competent medical evidence to the effect that the 
Veteran's service-connected orthopedic (right wrist and right 
Achilles tendon) and ear (hearing loss and tinnitus) 
disabilities render him unemployable.  
The competent medical evidence of record has consistently 
pointed to this myocardial infarction, as well as other non 
service-connected factors, as being the cause of the 
Veteran's unemployability.  Crucially, there is no competent 
medical evidence of record that the Veteran is unemployable 
as a result of his service-connected disabilities.  

Specifically with respect to the extraschedular criteria, the 
Veteran has not been frequently hospitalized for any of his 
service-connected disabilities.  Indeed, it does not appear 
that he has been hospitalized at all for these disabilities 
in recent years.  

With respect to marked interference with employment due to 
the service-connected disabilities, the Veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  The SSA award letter reflects that the 
Veteran is disabled by chronic ischemic heart disease and 
hypertensive vascular disease, which began in March 1992.  
Medical examination reports from A.R.P., M.D. and A.G.L., 
M.D. all indicate that the Veteran's March 1992 myocardial 
infarction and resulting April 1992 coronary bypass surgery 
have rendered the Veteran totally disabled so as to be 
prevented from engaging in work of any job category covered 
by a current collective bargaining agreement.  Additionally, 
A.R.P., M.D. reported in May 1992 and August 1992 that the 
Veteran had experienced considerable pain in the chest 
resulting from the surgery, and, as a result of this pain, he 
(the Veteran) was unable to return to work.  See May 1992 and 
August 1992 letters from A.R.P., M.D.  

The Board notes that at the time of the Veteran's retirement 
in March 1992, he was not service connected for any 
disabilities.  Moreover, the Veteran's SSA records are silent 
as to any mention of the Veteran's currently service-
connected disabilities when contemplating the Veteran's 
employability.  The Board notes that the Veteran reported to 
the SSA in 1992 that he could not lift or walk long distances 
because of pain and that he had no feeling in his right 
ankle.  See the Veteran's statement on a April 1992 SSA 
Disability Reconsideration Form.  However, it appears that 
the pain referenced by the Veteran was chest pain resulting 
from his April 1992 coronary bypass surgery, and the loss of 
sensation in the Veteran's right ankle is not symptomatology 
recognized as part of any of the Veteran's current service-
connected disabilities.  

There is also no unusual clinical picture presented with 
respect to the service-connected disabilities.  There is of 
record no other factor which may be considered to be 
exceptional or unusual, and the Veteran has pointed to none.

In short, for reasons stated immediately above, the Board 
finds that the competent medical evidence of record does not 
demonstrate that the Veteran is rendered unemployable due to 
his service-connected disabilities.  Rather, the evidence of 
record indicates that the Veteran's unemployability is a 
result of his non service-connected disabilities, in 
particular the myocardial infarction and resulting coronary 
bypass surgery which led to his retirement and subsequent 
award of SSA benefits.  

The Board notes that the Veteran has been pursuing this claim 
for four years, and he has had ample opportunity to submit 
additional evidence to bolster his contentions.  Such 
evidence has been requested, for example in the May 2005 VCAA 
letter, but it has not been forthcoming and does not appear 
to exist.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board does not in any way with to downplay the 
significance of the Veteran's service-connected disabilities.  
The Board believes, however, that the symptomatology 
associated with the Veteran's service-connected disabilities 
are appropriately compensated via the 60 percent combined 
disability rating currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
as noted with the extraschedular rating discussion above, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, while in no way diminishing the impact that the 
service-connected disabilities have on the Veteran's 
industrial capacity, this is already taken into 
consideration.  
.  
In summary, the record on appeal does not provide support for 
a conclusion that the Veteran's service-connected 
disabilities present an exceptional or unusual disability 
picture, such that referral for extraschedular consideration 
is warranted.  As has been discussed above, medical treatment 
and examination records repeatedly indicate that the 
Veteran's industrial difficulties are principally due to his 
myocardial infarction and overall poor health due to non 
service-connected disorders.  For the reasons and bases 
expressed above, the Board concludes that a preponderance of 
the evidence is against the Veteran's claim.  Referral for 
extraschedular consideration under 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal, TDIU, is 
accordingly denied.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


